t c summary opinion united_states tax_court walter a and alfreda kocot petitioners v commissioner of internal revenue respondent docket no 22223-04s filed date walter a kocot pro_se patricia h delzotti for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure for the taxable_year at issue there are two issues for decision the correct amount of taxable social_security_benefits received by petitioners in resulting in the proposed deficiency and whether petitioners are entitled to any overpayment for taxable_year background some of the facts have been stipulated and are so found the stipulation of the parties with accompanying exhibits is incorporated herein by reference at the time that the underlying petition was filed in this case petitioners resided in jersey city new jersey on or about date petitioners timely filed their form_1040 u s individual_income_tax_return for reporting dollar_figure in total social_security_benefits received on line 20a and that same amount dollar_figure as the taxable_portion thereof on line 20b petitioners’ reporting dollar_figure on both lines 20a and 20b of their return subsequently spawned a series of communications between petitioners and respondent’s service_center in chamblee georgia on date responding to petitioners’ reporting the same amount--dollar_figure--on both lines 20a and 20b of their return respondent sent petitioners a proposed change letter june letter that reduced line 20b of petitioners’ return to dollar_figure respondent reduced the amount reported by petitioners on line 20a of their return dollar_figure by percent to accurately reflect the taxable_portion thereof dollar_figure the june letter also corrected the amount claimed by petitioners as their standard_deduction line from dollar_figure to dollar_figure since both petitioners were over years of age in the 15-percent reduction to the reported amount on line 20a dollar_figure and the increase in petitioners’ standard_deduction dollar_figure resulted in petitioners’ receipt of a refund for taxable_year in the amount of dollar_figure after sending the june letter respondent received information from the social_security administration indicating that petitioners’ total social_security_benefits received for taxable_year were actually dollar_figure and not dollar_figure as petitioners originally reported on line 20a of their return subsequently on date respondent sent a second proposed change letter april letter which increased petitioners’ taxable social_security_benefits received from dollar_figure to dollar_figure rounded to the nearest dollar subsequent to mailing the april letter respondent discovered what was believed to be a second error petitioners claimed total income_tax_withholding of dollar_figure on their return respondent reduced this amount by dollar_figure to reflect income_tax withheld on a pension_plan distributed from christ hospital to petitioner alfreda kocot this reduction occurred as a result of petitioners’ erroneous attachment of forms 1099-r distribution from pensions annuities retirement or profit- sharing plans iras insurance contracts etc for both taxable_year sec_2001 and sec_2002 to their return although the dollar_figure reduction was reflected on the april letter correspondence between the parties subsequently resolved this discrepancy on date june letter respondent sent a third revised proposed change letter that restored petitioners’ total claimed income_tax_withholding to dollar_figure yet kept the amount of taxable social_security_benefits received at dollar_figure as a result of these changes the june letter computed an income_tax deficiency of dollar_figure respondent issued a notice_of_deficiency in the amount of dollar_figure on date petitioners paid the deficiency on date and interest thereon on date petitioners timely filed their petition in the underlying case on date petitioners sent numerous letters contesting respondent’s proposed changes and asserting that respondent had acted negligently in making the determinations specifically petitioners disagreed with the proposed change provided in the june letter and on date after the issuance of the notice_of_deficiency notified respondent of their disagreement including inter alia a social_security_benefits worksheet which they prepared that showed dollar_figure as the taxable social_security_benefits received in this amount-- dollar_figure--is the same amount listed on the notice_of_deficiency discussion the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving otherwise 290_us_111 in this case petitioners do not deny their error in reporting dollar_figure on both lines 20a and 20b on their return in fact before trial petitioners paid both the dollar_figure amount in deficiency as well as dollar_figure in interest assessed by respondent petitioners argue that they are entitled to dollar_figure as an overpayment of taxes dollar_figure and interest dollar_figure because respondent failed to account for dollar_figure in estimated payments made by petitioners towards their income_tax_liability despite petitioners’ admitted errors on their return the amount of their adjusted_gross_income did not change and therefore their overall tax_liability should not change respondent employed a slip shod method of examination resulting in petitioners’ receipt of four notices of deficiency and petitioners were unjustly given only three days to file their petition with the tax_court for reasons stated herein we find that petitioners have not sufficiently proved these claims that the total amount of social_security_benefits received by petitioners in line 20a was dollar_figure and that petitioners are not entitled to any overpayment first petitioners assert that the amount in deficiency determined in the date notice_of_deficiency is incorrect because respondent failed to account for petitioners’ dollar_figure in estimated_tax payments however in the june letter respondent acknowledged petitioners’ total payments of dollar_figure a dollar_figure payment included with their return dollar_figure in federal_income_tax withheld and dollar_figure in estimated_tax payments subsequent documents including the april and june letters contain only those items for which respondent proposed a change since respondent did not dispute or propose any change to the amount of estimated_tax petitioners paid in the estimated_tax was not included as part of the proposed change computations this omission did not as petitioners assert mean that respondent excluded the dollar_figure in estimated_tax payments from the computations in fact the notice_of_deficiency determined that the reason for the dollar_figure deficiency was due to an increase in petitioners’ reported taxable_income from dollar_figure to dollar_figure and accordingly an increase in the amount of tax due from dollar_figure to dollar_figure second petitioners claim that despite their error in not reporting the correct amount of total social_security_benefits received on line 20a of their return because the corrected figure did not change the amount of the total adjusted_gross_income their income_tax_liability should not change notably the parties agree that petitioners’ adjusted_gross_income for taxable_year was dollar_figure the june letter changed the amount of standard_deduction originally claimed by petitioners on their return from dollar_figure to dollar_figure as both petitioners were over years of age in this correction coupled with the dollar_figure exemption resulted in total taxable_income of dollar_figure and not dollar_figure as petitioners maintained at trial accordingly the amount of tax due on petitioners’ total taxable_income of dollar_figure was dollar_figure with dollar_figure being the correct amount of tax owed by petitioners since petitioners remitted dollar_figure with their completed return they would have been entitled to an overpayment of dollar_figure however since respondent refunded dollar_figure based upon petitioners’ underlying error respondent was correct in subsequently determining a dollar_figure deficiency in addition to the aforementioned claims petitioners argued at trial that respondent engaged in a slip shod method of examination sending four notices of deficiency to petitioners and giving petitioners only three days to file their petition with the court while we acknowledge petitioners’ frustration and confusion including their receipt of three separate proposed change letters we cannot find that respondent acted improperly petitioners received only one notice_of_deficiency dated date that clearly put them on notice that the last date on which they could file a petition with this court was date in summary we find that line 20b of petitioners’ return should be dollar_figure an amount to which all parties agree and that because petitioners were awarded a refund greater than their income_tax_liability they are not entitled to any overpayment pursuant to rule in the june letter respondent redetermined petitioners’ adjusted_gross_income as dollar_figure the reason for this adjustment was that petitioners had reported the same amount--dollar_figure--on both lines 20a and 20b of their return accordingly when respondent reduced the line 20a amount by percent to reflect the taxable_portion thereof the amount of adjusted_gross_income was also reduced to dollar_figure reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
